Case: 2:20-cv-02295-MHW-EPD Doc #: 16 Filed: 06/04/20 Page: 1 of 5 PAGEID #: 77




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

Richard Duncan,

             Plaintiff,                               Case No. 2:20–cv–2295
                                                      Judge Michael H. Watson
      v.                                              Magistrate Judge Vascura

Frank LaRose, et al.,

             Defendants.

                               OPINION AND ORDER

      Plaintiff Richard Duncan (“Plaintiff”) sues Secretary of State Frank LaRose,

Governor Mike DeWine, and the Ohio General Assembly (collectively

“Defendants”), seeking a declaration that Ohio Revised Code Sections 3513.262

and 3513.263 unconstitutionally and unlawfully restrict his rights. Compl., ECF

No. 1. One week after Plaintiff sued, he moved for “an emergency preliminary

injunction.” Mot., ECF No. 5. That motion was not supported by any case law or

argument, so it was denied. Op. & Order, ECF No. 6. On May 29, 2020, Plaintiff

once against moved for an “emergency preliminary injunction.” Mot., ECF No.

13. This time, Plaintiff did explain the basis of his request for relief.

      On June 3, 2020, the Court held a telephone conference with the parties

and allowed Plaintiff an opportunity to provide any additional information to the

Court that may not have been contained in his motion. After hearing from the

parties, the Court orally denied Plaintiff’s motion. In doing so, the Court

explained its understanding of Plaintiff’s allegations, the results of his prior
Case: 2:20-cv-02295-MHW-EPD Doc #: 16 Filed: 06/04/20 Page: 2 of 5 PAGEID #: 78




challenges to Ohio’s election laws, and the recent developments in the Sixth

Circuit related to signature-gathering requirements in light of the COVID-19

pandemic. The Court issues this brief follow-up Order to provide Plaintiff with

citations to the relevant case law that has guided the Court’s decision.

      Plaintiff has been an independent presidential candidate on Ohio’s ballot in

the last three presidential elections. Mot. ¶ 1, ECF No. 13. He began collecting

signatures for the 2020 election on approximately July 31, 2019. Id. ¶ 2. As part

of Plaintiff’s signature-gathering process, he gets very close to signers to make

sure that their signatures are legible. Id. ¶ 6. After Governor DeWine began

daily briefings on the COVID-19 pandemic, Plaintiff started to receive negative

comments about his signature gathering. Id. ¶ 8. He therefore decided to halt

gathering signatures around March 13, 2020. Plaintiff estimates that he has

been deprived of approximately four months of time to collect signatures. Id. ¶ 9.

Plaintiff asserts that the state’s signature requirement, in combination with his

inability to safely gather signatures in light of COVID-19, violates his

constitutional rights. Id. at 3.

      Before the COVID-19 pandemic, Plaintiff challenged Ohio’s one-year time

limit for collecting signatures imposed by Ohio Revised Code Section 3513.263.

This Court denied his motion for preliminary injunction in that case and later

granted the Secretary of State’s motion for summary judgment. Duncan v.

Husted, 125 F. Supp. 3d 674 (S.D. Ohio 2015), aff’d 6th Cir. No. 15-4017 (Mar.

7, 2016) (finding that the challenged statute imposed a reasonable burden both

Case No. 2:20–cv–2295                                                      Page 2 of 5
Case: 2:20-cv-02295-MHW-EPD Doc #: 16 Filed: 06/04/20 Page: 3 of 5 PAGEID #: 79




on its face and as applied to Plaintiff). Therefore, Plaintiff’s current challenge to

the signature-gathering requirements must rely on something more than a facial

challenge to the statute. 1

      Duncan argues that COVID-19 changes the constitutional calculus such

that he is entitled to relief. For a time, this argument appeared to have legs in the

Sixth Circuit. In Esshaki v. Whitmer, No. 20-1336, 2020 U.S. App. LEXIS 14376

(6th Cir. May 5, 2020), the Sixth Circuit upheld “the core” of an injunction, which

enjoined Michigan from enforcing two ballot-access provisions. Id. at *1. The

Sixth Circuit found that “[t]he district court correctly determined that the

combination of the State’s strict enforcement of the ballot-access provisions and

the Stay-at-Home Orders imposed a severe burden on the plaintiffs’ ballot

access, so strict scrutiny applied, and . . . the provisions are not narrowly tailored

to the present circumstances.” Id. at *3 (emphasis in original).

      The Sixth Circuit’s reasoning in Esshaki has already been applied by this

Court to grant injunctive relief in a case challenging Ohio’s initiative petition

signature requirements in light of COVID-19. Thompson v. DeWine, No. 2:20-cv-



1 In determining whether to grant Plaintiff injunctive relief, the Court considers four
factors: (1) whether the movant has established a substantial probability of success on
the merits; (2) whether the movant would suffer irreparable harm in the absence of an
injunction; (3) whether an injunction would substantially harm third parties; and
(4) whether an injunction would serve the public interest. Winnett v. Caterpillar, Inc.,
609 F.3d 404, 408 (6th Cir. 2010). The factors are not prerequisites; rather, they must
be balanced in weighing the equities involved. Capobianco, D.C. v. Summers, 377 F.3d
559, 561 (6th Cir. 2004).


Case No. 2:20–cv–2295                                                          Page 3 of 5
Case: 2:20-cv-02295-MHW-EPD Doc #: 16 Filed: 06/04/20 Page: 4 of 5 PAGEID #: 80




2129, 2020 U.S. Dist. LEXIS 87773 (S.D. Ohio May 19, 2020). The Court found

“that in these unique historical circumstances of a global pandemic and the

impact of Ohio’s Stay-at-Home Orders, the State’s strict enforcement of the

signature requirements for local initiatives and constitutional amendments

severely burden[ed] Plaintiffs’ First Amendment rights as applied here.” Id. at

*39.

       The Sixth Circuit, however, sees things differently in Ohio than it did in

Michigan. In staying the preliminary injunction in Thompson v. DeWine, the Sixth

Circuit found several key differences between Michigan and Ohio when it comes

to signature gathering in the age of COVID-19. Thompson v. DeWine, No. 20-

3526, 2020 U.S. App. LEXIS 16650, *8 (6th Cir. May 26, 2020). Chief among

these differences is the text of Ohio’s stay-at-home order, which “specifically

exempted conduct protected by the First Amendment.” Id. at *9. Michigan had

no such exemption in the language of its order. But also, Ohio is beginning to lift

its stay-at-home restrictions. Id. at *10. In Esshaki, the stay-at-home order

remained in effect through the deadline to submit ballot-access petitions. Id. at

*11.

       The Sixth Circuit summarized the plaintiffs’ claims in Thompson as

“effectively boil[ing] down to frustration over failing to procure as many signatures

for their petitions (because of social distancing and reduced public crowds) as

they would without the pandemic.” Id. The same could be said in this case. In

any event, the Sixth Circuit found that Ohio’s “initiative requirements cannot be

Case No. 2:20–cv–2295                                                      Page 4 of 5
Case: 2:20-cv-02295-MHW-EPD Doc #: 16 Filed: 06/04/20 Page: 5 of 5 PAGEID #: 81




severe,” and “the State’s compelling and well-established interests in

administering its ballot initiative regulations outweigh the intermediate burden

those regulations place on Plaintiffs.” Id. at **12, 14.

      While Thompson involves initiative petitions as opposed to Plaintiff’s desire

to be placed on the presidential ballot, the Court sees no basis to distinguish this

case from the reasoning in Thompson. Plaintiff has offered no such distinctions.

Therefore, the Court finds that Plaintiff is not likely to succeed on the merits of his

claims. “When a party seeks a preliminary injunction on the basis of the potential

violation of the First Amendment, the likelihood of success on the merits often will

be the determinative factor.” Libertarian Party of Ohio v. Husted, 751 F.3d 403,

412 (6th Cir. 2014) (quoting Connection Distrib. Co. v. Reno, 154 F.3d 281, 288

(6th Cir. 1998)). But here, the remaining three factors favor Defendants for the

same reasons the Sixth Circuit explained in Thompson. 2020 U.S. App. LEXIS

16650, **14–15. Plaintiff’s motion for an “emergency preliminary injunction,” ECF

No. 13, is DENIED.

      IT IS SO ORDERED.


                                 /s/ Michael H. Watson_________________
                                 MICHAEL H. WATSON, JUDGE
                                 UNITED STATES DISTRICT COURT




Case No. 2:20–cv–2295                                                      Page 5 of 5
